SO ORDERED.

SIGNED this 18th day of December, 2019.




____________________________________________________________________________


                     IN THE UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF KANSAS
                               KANSAS CITY DIVISION

In re:                                                )
                                                      )
FENCEPOST PRODUCTIONS, INC.,                          )      Case No. 19-22623
                                                      )
                       Debtor.                        )

ORDER GRANTING MOTION FOR TRANSFER OF VENUE TO TOPEKA DIVISION

          THIS MATTER comes on Debtor’s Motion for Transfer of Venue to Topeka Division and,

after review of the record and consideration of the relief requested,

          THE COURT FINDS as follows:

          1.    On December 18, 2019, Debtor Fencepost Productions, Inc., (“Fencepost”)

 together with its affiliates, NPB Company, Inc. and Old Dominion Apparel Corporation, filed for

 bankruptcy relief under Chapter 11 of the Bankruptcy Code. Although all three bankruptcy

 Petitions were designated to be filed in the Topeka division of this Court, the Fencepost Petition

 was incorrectly lodged in the Kansas City, Kansas Division while the affiliate filings were lodged

 in the Topeka division.




6666522
                  Case 19-22623       Doc# 13     Filed 12/18/19        Page 1 of 2
       2.      Debtor promptly filed its Motion for Transfer of Venue to Topeka Division (the

“Motion”). Under the circumstances, Debtor contends that it is appropriate for the Court to

transfer venue of the Fencepost Chapter 11 case to the Topeka division. The Motion states the

intention of Debtors’ counsel for all three cases to be lodged in the Topeka division in order to

effectuate joint administration needed in light of the shared business enterprise among all three

Debtors and the corresponding commonality of issues and matters that will arise in the cases. As

two of the three cases are now pending in the Topeka division, the efficient administration of the

three cases as well as the interests of justice are best served by a transfer of venue of the Fencepost

case to the Topeka division.

       3.      Good cause is shown for approval of the Motion and granting of the requested

transfer of venue.

       THEREFORE, IT IS HEREBY ORDERED that the Fencepost Chapter 11 case is

transferred to the Topeka division of this Court.

                                                     ###



SUBMITTED BY:

MCDOWELL RICE SMITH & BUCHANAN

/s/ Jonathan A. Margolies
Jonathan A. Margolies            MO Bar #20770
                               Fed/KS Bar #70693
605 W. 47th Street, Suite 350
Kansas City, Missouri 64112
Telephone:    (816) 753-5400
Facsimile:    (816) 753-9996
email: jmargolies@mcdowellrice.com
ATTORNEYS FOR DEBTORS
FENCEPOST PRODUCTIONS, INC.
NPB COMPANY, INC.
OLD DOMINION APPAREL CORPORATION




                 Case 19-22623        Doc# 13       Filed 12/18/19     Page 2 of 2
